FILED
                              NOT FOR PUBLICATION                           DEC 5 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WEI HUA RONG,                                    No. 12-71642

               Petitioner,                       Agency No. A088-492-959

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Wei Hua Rong, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) denial of his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the IJ’s negative assessment of Rong’s demeanor. See Singh-Kaur v. INS,

183 F.3d 1147, 1151 (9th Cir. 1999) (“special deference” given to credibility

determinations based on demeanor). Substantial evidence also supports the

adverse credibility determination based on Rong’s inconsistent testimony

regarding the name of the church he attends in the United States, and the agency’s

rejection of his unpersuasive explanation for the inconsistency. See Cortez-Pineda

v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010). Accordingly, in the absence of

credible testimony, Rong’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Rong’s CAT claim is based on the same testimony found not

credible and he does not point to any evidence that shows it is more likely than not

he will face torture if returned to China, his CAT claim also fails. See id. at 1156-

57.

      PETITION FOR REVIEW DENIED.


                                          2